                           Case 3:20-cv-05671-JD Document 149 Filed 06/30/21 Page 1 of 4



                    1   Brian C. Rocca, Bar No. 221576                          Daniel M. Petrocelli, Bar No. 97802
                        brian.rocca@morganlewis.com                             dpetrocelli@omm.com
                    2   Sujal J. Shah, Bar No. 215230                           O’MELVENY & MYERS LLP
                        sujal.shah@morganlewis.com                              1999 Avenue of the Stars, 7th Fl.
                    3   Michelle Park Chiu, Bar No. 248421                      Los Angeles, CA 90067-6035
                        michelle.chiu@morganlewis.com                           Telephone: (310) 553-6700
                    4   Minna Lo Naranjo, Bar No. 259005
                        minna.naranjo@morganlewis.com                           Ian Simmons, pro hac vice
                    5   Rishi P. Satia, Bar No. 301958                          isimmons@omm.com
                        rishi.satia@morganlewis.com                             Benjamin G. Bradshaw, Bar No. 189925
                    6   MORGAN, LEWIS & BOCKIUS LLP                             bbradshaw@omm.com
                        One Market, Spear Street Tower                          O’MELVENY & MYERS LLP
                    7   San Francisco, CA 94105-1596                            1625 Eye Street, NW
                        Telephone: (415) 442-1000                               Washington, DC 20006-4001
                    8   Facsimile: (415) 442-1001                               Telephone: (202) 383-5106
                                                                                Facsimile: (202) 383-5414
                    9   Richard S. Taffet, pro hac vice
                        richard.taffet@morganlewis.com                          E. Clay Marquez, Bar No. 268424
                  10    MORGAN, LEWIS & BOCKIUS LLP                             emarquez@omm.com
                        101 Park Avenue                                         O’MELVENY & MYERS LLP
                  11    New York, NY 10178-0060                                 Two Embarcadero Center, 28th Floor
                        Telephone: (212) 309-6000                               San Francisco, CA 94111
                  12    Facsimile: (212) 309-6001                               Telephone: (415) 984-8700
                                                                                Facsimile: (415) 984-8701
                  13    Willard K. Tom, pro hac vice
                        willard.tom@morganlewis.com                             Stephen J. McIntyre, Bar No. 274481
                  14    MORGAN, LEWIS & BOCKIUS LLP                             smcintyre@omm.com
                        1111 Pennsylvania Avenue, NW                            O’MELVENY & MYERS LLP
                  15    Washington, D.C. 20004-2541                             400 South Hope Street, 18th Floor
                        Telephone: (202) 739-3000                               Los Angeles, CA 90071-2899
                  16    Facsimile: (202) 739-3001
                                                                                Telephone: (213) 430-6000
                                                                                Facsimile: (213) 430-6407
                  17
                        Attorneys for Defendants
                  18                                  UNITED STATES DISTRICT COURT
                  19                               NORTHERN DISTRICT OF CALIFORNIA
                  20                                       SAN FRANCISCO DIVISION

                  21     IN RE GOOGLE PLAY STORE
                         ANTITRUST LITIGATION                                  Case No. 3:21-md-02981-JD
                  22
                         THIS DOCUMENT RELATES TO:                             DEFENDANTS’ STATEMENT OF
                  23                                                           RECENT DECISION
                         Epic Games Inc. v. Google LLC et al., Case
                  24     No. 3:20-cv-05671-JD                                  Date:           July 22, 2021
                  25                                                           Time:           10:00 AM
                         In re Google Play Consumer Antitrust                  Courtroom:      11, 19th Floor
                  26     Litigation, Case No. 3:20-cv-05761-JD                 Judge:          Hon. James Donato
                  27     In re Google Play Developer Antitrust
                         Litigation, Case No. 3:20-cv-05792-JD
                  28
MORGAN, LEWIS &
 BOCKIUS LLP                                        DEFENDANTS’ STATEMENT OF RECENT DECISION
 ATTORNEYS AT LAW
  SAN FRANCISCO                       Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
                            Case 3:20-cv-05671-JD Document 149 Filed 06/30/21 Page 2 of 4



                    1          In accordance with Civil Local Rule 7-3(d)(2), Defendants Google LLC, Google Ireland
                    2   Limited, Google Commerce Ltd., Google Asia Pacific Pte. Ltd., and Google Payment Corp.
                    3   respectfully submit this Statement of Recent Decision to call the Court’s attention to the
                    4   following recent decisions (issued on the same day) that are relevant to arguments made in
                    5   sections IV(A)(1-3) of Defendants’ pending Rule 12(b)(6) motion to dismiss (MDL ECF No. 21;
                    6   Epic Games Inc. v. Google LLC et al, Case 3:20-cv-05671-JD, ECF No. 91; In re Google Play
                    7   Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD, ECF No. 71)1, as well as sections
                    8   II(A)(1-3) of Defendants’ reply briefing in support of the motion to dismiss (MDL ECF No. 24,
                    9   Epic Games Inc. v. Google LLC et al, Case 3:20-cv-05671-JD, ECF No. 117; In re Google Play
                  10    Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD, ECF No. 95):
                  11                  Fed. Trade Comm'n v. Facebook, Inc., No. CV 20-3590 (JEB), 2021 WL 2643627,
                  12                   at *15-22 (D.D.C. June 28, 2021) (“FTC v. Facebook”); and
                  13                  New York v. Facebook, Inc., No. CV 20-3589 (JEB), 2021 WL 2643724 at *10-17
                  14                   (D.D.C. June 28, 2021) (“New York v. Facebook”).
                  15           Defendants have attached a true and correct copy of the FTC v. Facebook decision as
                  16    Exhibit A and the New York v. Facebook decision as Exhibit B hereto.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27    1
                         As set forth in the parties’ joint case management statement, dated February 26, 2021 (MDL
                        ECF No. 8), Consumer Plaintiffs are subject to the joint omnibus motion to dismiss briefing
                  28    already on file with the Court.
MORGAN, LEWIS &                                                          1
 BOCKIUS LLP
 ATTORNEYS AT LAW                                    DEFENDANTS’ STATEMENT OF RECENT DECISION
  SAN FRANCISCO                        Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
                          Case 3:20-cv-05671-JD Document 149 Filed 06/30/21 Page 3 of 4



                    1   Dated: June 30, 2021                                    MORGAN, LEWIS & BOCKIUS LLP
                                                                                  Brian C. Rocca
                    2                                                             Sujal J. Shah
                                                                                  Michelle Park Chiu
                    3                                                             Minna L. Naranjo
                                                                                  Rishi P. Satia
                    4
                                                                                By: /s/ Brian C. Rocca
                    5
                                                                                   Brian C. Rocca
                    6
                                                                                   Attorneys for Defendants
                    7
                    8   Dated: June 30, 2021                                    O’MELVENY & MYERS LLP
                                                                                  Daniel M. Petrocelli
                    9                                                             Ian Simmons
                                                                                  Benjamin G. Bradshaw
                  10                                                              E. Clay Marquez
                                                                                  Stephen J. McIntyre
                  11
                                                                                By: /s/ Daniel M. Petrocelli
                  12
                                                                                  Daniel M. Petrocelli
                  13
                                                                                 Attorneys for Defendants
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &                                                             2
 BOCKIUS LLP
 ATTORNEYS AT LAW                                  DEFENDANTS’ STATEMENT OF RECENT DECISION
  SAN FRANCISCO                      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
                           Case 3:20-cv-05671-JD Document 149 Filed 06/30/21 Page 4 of 4



                    1                                        E-FILING ATTESTATION
                    2          I, Brian C. Rocca, am the ECF User whose ID and password are being used to file this
                    3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
                    4   signatories identified above has concurred in this filing.
                    5
                                                                                         /s/ Brian C. Rocca
                    6                                                                    Brian C. Rocca

                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &                                                               3
 BOCKIUS LLP
 ATTORNEYS AT LAW                                    DEFENDANTS’ STATEMENT OF RECENT DECISION
  SAN FRANCISCO                        Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
